Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1,6-7,11,13-16,19-23,30-31,33-37 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1 and 30. The closest found prior art are Chan (US 20140268738 A1), Luther (EP3373278A1) and Hata et al (US 20110299269 A1)

Chan discloses mounting method and apparatus for affixing a light baffle to an LED panel ([0005]). Chan discloses light baffle with array of LED light elements ([0068]). Chan discloses light directing ribs or shaders ([0074]). 

Luther discloses arrange direction of light source in front of board with openings for passage of light. 

Hata discloses a highly reliable display apparatus having improved visibility and weather resistance ([0012]). Hata discloses groves for draining rain water are formed in frame body ([0088]). 

Neither Chan, Luther nor Hata, alone or in combination, teach the claim limitation of each of the plurality of light-emitting elements of the corresponding one of the plurality of pixels is recessed from a front surface of the raised mogul and permit light emitted from the corresponding one or more of the light-emitting elements of the corresponding one of the plurality of pixels to pass through the raised mogul. 
It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1 and 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619